Case 1:20-cv-00331-SOM-WRP Document 3 Filed 08/03/20 Page 1 of 5   PageID #: 47




                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 MARSHALL MARTINEZ,     #A0712871,
                                 )          CIV. NO. 20-00331 SOM-WRP
                                 )
                Petitioner,      )          ORDER DISMISSING PETITION
      vs.                        )          AND DENYING CERTIFICATE OF
                                 )          APPELABILITY
 M. FRINK,                       )
                                 )
                Respondent.      )
 _______________________________ )

                     ORDER DISMISSING PETITION AND
                  DENYING CERTIFICATE OF APPELABILITY

       Before the court is Petitioner Marshall Martinez’s most

 recent petition for writ of habeas corpus, brought pursuant to 28

 U.S.C. § 2241.     Martinez again challenges the legality of his

 sentence, imposed on January 27, 1988, in State v. Martinez, Cr.

 No. 7716(2) (Haw. 2d Cir. Ct. 1988).        Martinez alleges that the

 Hawaii Paroling Authority (“HPA”) violated his right to due

 process under the Fourteenth Amendment and state law when it

 relied on an allegedly invalid Arizona state conviction in State

 v. Martinez, Cr. No. 0000-104149 (Ariz. Super. Ct. 1979), to

 enhance his sentence and set his minimum term.

       For the following reasons, the Petition is DISMISSED without

 prejudice as second or successive pursuant to 28 U.S.C.

 § 2244(a).    Any request for a certificate of appealability is

 DENIED.
Case 1:20-cv-00331-SOM-WRP Document 3 Filed 08/03/20 Page 2 of 5   PageID #: 48



                              I.   DISCUSSION

       Martinez again argues that the “Alford plea,”1 that he

 entered in Martinez, Cr. No. 0000-104149, was improperly used to

 enhance his 1988 Hawaii sentence in Martinez, Cr. No. 7716(2).

 He also apparently argues that the HPA improperly used Cr. No.

 0000-104149 to determine his “minimum term,” in Cr. No. 7716(2).2

       First, because Martinez is challenging the validity of his

 sentence, rather than the manner of its execution, he must bring

 his claims in a § 2254 petition, rather than in a § 2241

 petition.    See White v. Lambert, 370 F.3d 1002, 1007 (9th Cir.

 2004) (concluding “that § 2254 is the exclusive avenue for a

 state court prisoner to challenge the constitutionality of his

 detention[.]”).     Even if Martinez is challenging the execution of

 his sentence or the revocation of parole, and § 2241 is the

 proper vehicle, this court lacks jurisdiction to consider the

 petition because Martinez is incarcerated in Arizona, not Hawaii.

 See Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 495

 (1973) (holding that § 2241 petition must be brought in the

 district that has jurisdiction over the petitioner’s custodian).

       1
         In an Alford plea, the defendant technically does not
 acknowledge guilt but concedes there is sufficient evidence to
 support a conviction.   North Carolina v. Alford, 400 U.S. 25,
 37-38 (1970); United States v. Mancinas-Flores, 588 F.3d 677, 681
 (9th Cir. 2009) (stating that an Alford plea is “shorthand for a
 guilty plea accompanied by a protestation of innocence”).
       2
         Martinez received a life term with the possibility of
 parole in Cr. No. 7716(2). See Pet. ECF No. 1 at #2. His
 reference to a “minimum term” apparently refers to the earliest
 date that he is eligible for parole consideration.
Case 1:20-cv-00331-SOM-WRP Document 3 Filed 08/03/20 Page 3 of 5   PageID #: 49



       Second, Martinez has already filed many federal habeas

 petitions challenging his conviction and sentence in Cr. No.

 7716(2).3   At least one of these petitions was dismissed with

 prejudice on the merits.      See, e.g., Martinez v. Penarosa, Civ.

 No. 1:96-cv-01208 ACK (D. Haw. 1997).        The present Petition is

 therefore second or successive and this court is without

 jurisdiction to consider it without authorization from the Ninth

 Circuit.    See 28 U.S.C. § 2244(b)(3)(A); Rishor v. Ferguson, 822

 F.3d 482, 490 (9th Cir. 2016) (holding failure to obtain

 appellate authorization for successive petition is

 jurisdictional).

       Third, Martinez has argued for many years that the state

 court improperly relied on his Alford plea to enhance his

 sentence in Cr. No. 7716(2).       See, e.g., Martinez v. Sumner, Civ.

 No. 1:89-cv-00770 (D. Haw. 1989) (arguing Alford plea may not be

 used to enhance later sentence); see also Martinez v. Penarosa,

 Civ. No. 1:96-cv-01208 ACK (arguing Alford plea claim), and            Civ.

 No. 1:08-cv-00388 JMS (same).       Martinez’s Alford plea claim is

 not new. Nor does it rely on newly discovered evidence.

       Finally, to the extent Martinez challenges the failure to

 release him when his “minimum term” expired, he fails to allege a

 cognizable federal habeas claim, because there is no

       3
         See, e.g., Martinez v. Thomas, Civ. No.1:19-cv-00457-LEK
 (D. Haw. 2019) (dismissing as second or successive); Martinez v.
 Thomas, Civ. No. 1:19-cv-00251-DKW (D. Haw. 2019) (same);
 Martinez v. State, Civ. No. 1:17-cv-00184-JMS (D. Haw. 2017)
 (same).
Case 1:20-cv-00331-SOM-WRP Document 3 Filed 08/03/20 Page 4 of 5   PageID #: 50



 constitutional right to be conditionally released before the

 expiration of a valid sentence.       Swarthout v. Cooke, 562 U.S.

 216, 220 (2011); see Greenholtz v. Inmates of Neb. Penal & Corr.

 Complex, 442 U.S. 1, 7 (1979) (there is no federal constitutional

 right to parole).     Consequently, there is no constitutional right

 to parole consideration.      See Lipsey v. Brown, 2020 WL 2539192,

 at *4 (E.D. Cal. May 19, 2020); Fernandez v. Nevada, 2009 WL

 700662, at *10 (D. Nev. Mar. 13, 2009).

                              II.   CONCLUSION

       The Petition is second or successive, and this court may not

 consider it without authorization from the Ninth Circuit.           See 28

 U.S.C. § 2244(b)(3)(A); Rishor, 822 F.3d at 490.         This action is

 DISMISSED without prejudice pursuant to Rule 4 of the Rules

 Governing Section 2254 Cases in the U.S. District Courts.

       The Clerk shall send a copy of the habeas petition and a

 copy of this Order to the Clerk of the U.S. Court of Appeals for

 the Ninth Circuit.     The Clerk shall also provide Martinez with

 the form recommended by the Ninth Circuit for filing an

 Application for Leave to File Second or Successive Petition Under

 28 U.S.C. § 2254 or Motion Under 28 U.S.C. § 2255.

       Any request for a certificate of appealability is DENIED,

 because “jurists of reason would” not “find it debatable” that

 this court lacks authority to consider the merits of this

 Petition.    Slack v. McDaniel, 529 U.S. 473, 484 (2000).
Case 1:20-cv-00331-SOM-WRP Document 3 Filed 08/03/20 Page 5 of 5            PageID #: 51



              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, August 3, 2020.




                                       /s/ Susan Oki Mollway
                                      Susan Oki Mollway
                                      United States District Judge




 Martinez v. Frink, 1:20-cv-00331 SOM-WRP; ORDER DISMISSING PETITION AND DENYING
 CERTIFICATE OF APPELABILITY;
